Name: Commission Regulation (EEC) No 1899/83 of 12 July 1983 making the importation of certain textile products originating in Turkey subject to quantitative limitation
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 7 . 83 Official Journal of the European Communities No L 188/7 COMMISSION REGULATION (EEC) No 1899/83 of 12 July 1983 making the importation of certain textile products originating in Turkey subject to quantitative limitation of 1982 imports which represents a 366 % increase compared with the same period in 1982 ; Whereas, in the first five months of 1983 , imports into the United Kingdom of outer garments (category 83) originating in Turkey are 40 times higher than imports during the same period in 1982 ; Whereas the volume of these increases makes it neces ­ sary, as requested by the United Kingdom, to take immediate action aimed at avoiding irreparable damage to United Kingdom producers ; whereas it therefore justifies the adoption, pursuant to Article 60 of the Additional Protocol to the Association Agree ­ ment between the European Economic Community and Turkey, of the protective measures needed to over ­ come these difficulties, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1842/71 of 21 June 1971 ('), and in particular Article 1 thereof, After consultation within the Advisory Committee established by Article 3 of that Regulation, Whereas imports of textile products on the Commu ­ nity market have during recent years, given rise to market disturbance and are causing serious damage to Community producers resulting in the closure of factories and considerable loss of employment ; Whereas, in consequence of this situation, imports of certain textile products originating in the majority of low-cost supplier countries are at present subject to a Community system of authorization and quantitative limitation ; Whereas, in the first three months of 1983, imports into the Community of bed linen (category 20) origi ­ nating in Turkey increased by 60 % compared with those in the same period in 1982 ; Whereas 1982 imports into the Community of bed linen (category 20) originating in Turkey have increased by 110% compared with those in 1981 ; Whereas the extremely rapid increase in recent months of imports into the Community of bed linen originating in Turkey have helped to exacerbate the cumulative disturbance of that market ; Whereas the volume of this ncrease makes it necessary to take immediate action aimed at avoiding irreparable damage to producers of the Community ; whereas it therefore justifies the adoption, pursuant to Article 60 of the Additional Protocol to the Association Agree ­ ment between the European Economic Community and Turkey, of the protective measures needed to over ­ come these difficulties ; Whereas, in the first five months of 1983, imports into the United Kingdom of woven cotton terry fabrics (category 9) originating in Turkey amounted to 121 % HAS ADOPTED THIS REGULATION : Article 1 1 . The importation into the Community of textile products of category 20 listed in the Annex originating in Turkey shall be subject to the quantitative limits fixed in the same Annex until 31 December 1983 . 2. The provisions of the preceding paragraph shall not apply to products which have been placed on board and are in the course of shipment to the Community before the entry into force of this Regula ­ tion . Article 2 1 . The importation into the United Kingdom of the textile products in categories 9 and 83 listed in the Annex originating in Turkey shall be subject, until 31 December 1983, to the quantitative limits fixed in this same Annex. 2. The provisions of the preceding paragraph shall not apply to products which have been placed on board and are in the course of shipment to the United Kingdom before the entry into force of this Regula ­ tion . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply until 31 December 1983 .(') OJ No L 192, 26. 8 . 1971 , p. 14. No L 188/8 Official Journal of the European Communities 13 . 7 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 July 1983 . For the Commission Wilhelm HAFERKAMP Vice-President ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Third countries Member States Units Quantitative limits from 13 July to 31 December 1983 20 62.02 B I a) c) 62.02-12, 13 , 19 Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Bed linen, woven Turkey EEC D F I BNL UK IRL DK GR Tonnes 1 010 160 175 25 600 25 5 15 5 9 55.08 62.02 B III a) 1 55.08-10, 30 , 50, 80 62.02-71 Terry towelling and similar terry fabrics of cotton : Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven cotton terry fabrics ; toilet and kitchen linen of woven cotton terry fabrics Turkey UK Tonnes 30 83 60.05 Alia) b) 4 hh) 1 1 22 33 44 ijij) 1 1 kk) 11 11) 11 22 33 44 60.05-04, 76, 77, 78 , 79 , 81 , 85, 88, 89 , 90 , 91 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Outer garments , knitted or crocheted, not elastic or rubberized, other than garments of categories 5, 7, 26, 27, 28 , 71 , 72, 73, 74 and 75, of wool , of cotton or of man-made textile fibres Turkey UK Tonnes 15